Case 3:20-cv-00173-G-BN Document 29 Filed 06/22/20          Page 1 of 1 PageID 106



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION




MAKALA KIERRA WRIGHT,                      )
                                           )
             Plaintiff,                    )
                                           )             CIVIL ACTION NO.
VS.                                        )
                                           )             3:20-CV-173-G-BN
FEDERAL BUREAU OF                          )
INVESTIGATION,                             )
                                           )
             Defendant.


       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed the

proposed findings, conclusions, and recommendation for plain error. Finding none, the

Court ACCEPTS the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge.

      The Court therefore DENIES the Motion to Cease and Desist (docket entry 12).

      SO ORDERED.

June 22, 2020.

                                       ________________________________
                                       A. JOE FISH
                                       Senior United States District Judge
